DETAILED ACTION
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I  in the reply filed on 6/29/2021 acknowledged.  The traversal is on the ground(s) that the reference of Abdo et al. does not describe a cosmetic composition in the form of a water-in-oil emulsion as required by claim 1 and that the water-in-oil emulsion composition of the instant invention has properties not recognized by the prior art reference which can be achieved without requiring the presence of waxes which are required by Abdo et al. invention.
This is not found persuasive because "[t]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Additionally, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). The claims do not exclude wax and in looking at the specification, the Examples include octyldodecanol which is a clear, odorless mineral wax liquid form as evidenced by CSR TKBtrading “Cosmetic Ingredient” Octyldodecanol for Lip Products and Skincare”. Furthermore while the Example discloses water in silicone oil emulsions, this meets a recitation of water in oil and Ado et al. discloses emulsions can be water-in-oil (para 049). Silicone is a specific type of oil (para 056). 

Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/29/2021.

INFORMATION DISCLOSURE STATEMENT
2.       Information Disclosure Statements submitted 11/25/2019 and 2/27/2020 are acknowledged. 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites the term “such as” which renders the metes and bounds of the claim unclear because it is not clear if it is a limitation that is present or not. It is suggest that the term “such as” is removed.


Claim Rejections - 35 USC § 102
4. 	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 12 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Abdo et al. (WO 2016039771). 
Independent claim 1 recites a cosmetic skin or lip or makeup composition in the form of a water in oil emulsion comprising a fatty phase, a surfactant, and water, characterized in that said fatty phase comprises at least one amide of glutamic acid or of aspartic acid, said made comprising at least only alkoyl group having 6 to 12 carbon atoms, and comprises at least one alky vinyl (co)polymer comprising at least one alkyl substituent comprising 10 to 30 carbon atoms. 
Abdo et al. (WO 2016039771) (hereinafter Ado et al.) teach topical hair care (i.e., cosmetic mascaras) water in oil (i.e. water in silicone oil) emulsions comprising dibutyl laurolyl glutamide and dibutyl ethylhexanoyl glutamide (amides of glutamic acid) in amounts from 0.001-10% by weight, an alkylated vinyl copolymer comprising at least one alkyl substituent from 10-30 carbons (i.e. VP/hexadecane copolymer) and a surfactant such as steric acid, see abstract, example 8, compositions A-B and paragraph [090]. The composition comprises a fatty phase (i.e. oils and waxes), water and surfactants (emulsifiers), see example 8. Abdo et al. disclose water in silicone oil which meets the claim but also states other oil emulsions such as water-in-oil emulsions that are not specific to silicone may be the emulsion (para 0049). Water in silicone (oils) of the Examples meet the claimed water in oil. The gellants (dibutyl lauryl glutamide and/or dibutyl ethylhexanoyl glutamide), when present, will typically be present in an amount sufficient to stabilize or to structure the composition. The gellants will typically be present in an amount from about 0.001 to about 5%,  (para 030-034). VP/Hexadecene copolymer has molecular formula C22H41NO and the following structure: 

    PNG
    media_image1.png
    190
    528
    media_image1.png
    Greyscale


While mascaras meet the limitation of makeup compositions, regarding the skin or lip care composition, this recitation is an intended use of the composition and does not impart any additional structure to the claim. The composition is in the form of a water in oil emulsion which is capable of being applied and used in other cosmetics. A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In the instant case the intended use of the preamble dose not impart a structural difference. With regards to claim 4, the method in which the copolymer is obtained is regarded as a process limitation and is given little patentable weight to a product. Nonetheless Abdo et al. disclose Vinylpyrrolidone (VP/hexadecane copolymers) ( Example 8-A and B in Table 12). VP/hexadecane copolymer is present in the octyldodecanol at 3.33 %. While claim 12 imparts some structure such as lipstick, it is noted that cosmetics such as foundations do not imply an additional structure. It is not clear if the foundation or the blush are in “stick form” or just the lipstick. Nonetheless, Mascaras are in forms of a sticks. Abdo et al. disclose it should be noted that although reference is made throughout to mascara compositions, the inventive compositions and methods are applicable to any kind of cosmetic composition, including, for example, lipstick, lip color, lip gloss, nail polish, foundation, eye liner, and the like, as well as to any suitable personal care product, such as day creams or lotions, night creams or lotions, sunscreen lotions, sunscreen creams, sunscreen sprays or oils and other SPF products, moisturizers, salves, ointments, gels, body milks, artificial tanning compositions, facial masks, depilatories, shampoos, conditioners, hair masks, and the like (para 091).

    PNG
    media_image2.png
    198
    610
    media_image2.png
    Greyscale







    PNG
    media_image3.png
    440
    756
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Abdo et al. (WO 2016039771).
Abdo et al. has been discussed supra in the 102 rejection. The water of Table 12 is from 50 % composition A however, Table 4 para 0108-0109 disclose Acrylates/dimethicone copolymers ( film formers) at 1.6 with dibutyl lauryl glutamide at 3.3 and the water phase has water at 36.9 %, thus the water phase can be adjusted such that overlapping amounts are present as the invention even contemplates having anhydrous formulations as well.  While part A, Example 8 discloses waxes higher than 5 % wax,  Abdo et al. disclose the wax component may be present between 1 to 40 % by weight of the composition (para 027). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)Tables 3-4 do not require any wax and disclose “film former” in combination with glutamide based gellant. Abdo et al. disclose dibutyl laurolyl glutamide and dibutyl ethylhexanoyl glutamide (amides of glutamic acid) which may be present in amounts from 0.001-10% by weight which overlap with the instant claims. 

6.	Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Abdo et al. (WO 2016039771) in view of Viala et al. (US Patent 10,045,930).
Abdo et al. has been discussed supra. Abdo et al. disclose the oil (e.g., a hydrocarbon, including C6-30 fatty alcohols and branched fatty alcohols such as octyldodecanol) may be capable of forming a gel with the oil phase gellant, and may be present in an about between about 0.5% and about 20% .
 Abdo et al. disclose the oils are capable of forming a film with an oil phase gallant and that hydrocarbon oils may be used and the oil-containing phase may be a mixture of singular oil or mixtures of different oils (para 051-053). The ratio of oils as recited by the claims is not explicitly taught however, Viala et al. (US Patent 10,045,930) (hereinafter Viala et al.) disclose cosmetic compositions in the  form of a mascara, lipstick or  lip gloss. Oils are present such as octyldodecanol at 5 % as well as hydrogenated polyisobutene at 3 % (thus a ratio within the claimed of 1/3 to 3/1) (see part f-col. 28 and col. 1 lines 13-28).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Viala et al. disclose oils can be used in the W/O emulsions and that if present, the fatty phase of the composition comprises at least one non-volatile oil (col 17, lines 47-55).  The fatty phase of the composition can in addition also comprise volatile oils and waxes. The O/W composition comprises advantageously 0 to 45% by weight of oils. Thus, the oils can be adjusted and present anywhere within the range of 0-40 %. Polar oils include those that are for example hydrocarbon oils (bottom of col. 17). The polar oils can be esters with chain length from 3 to 30 carbon atoms (top col. 18). These include alcohols of chain length 3 to 30 carbon atoms. Viala et al. disclose the volatile oil can be present in an amount of from 0 to 25% by weight, based on the total weight of the emulsion, preferably 0 to 20% by weight and even more preferably 0 to 15% by weight.
Abdo et al. disclose “It should be noted that although reference is made throughout to mascara compositions, the inventive compositions and methods are applicable to any kind of cosmetic composition, including, for example, lipstick, lip color, lip gloss, nail polish, foundation, eye liner, and the like, as well as to any suitable personal care product, such as day creams or lotions, night creams or lotions, sunscreen lotions, sunscreen creams, sunscreen sprays or oils and other SPF products, moisturizers, salves, ointments, gels, body milks, artificial tanning compositions, facial masks, depilatories, shampoos, conditioners, hair masks, and the like” (para 091). Thus, although the compositions of the Examples are to a mascara, Abdo et al. recognizes for use in lipsticks as well. Abdo et al. also discloses the same oil (octyldodecanol) as well as  oils that are capable of forming a film with an oil phase gellant may be present in an amount between about 0.5% and about 20% (para 052-053 and 090). The composition according to the invention can also comprise a volatile oil which is selected from the group of volatile hydrocarbon oils, siliconized oils or fluorinated oils. Ir would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the oils as disclosed in Viala at the amounts and ratios as in Viala  in the compositions of Abdo in order to solubilize the amino acid gellants (para 052-Abdo) as well as forming a film with an oil phase gallant (para 053-Abdo). 
CORRESPONDENCE
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/   
Primary Examiner, Art Unit 1615